                                                                        FI,ECTRONICALLY F!f.CD
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        nl
                                                                        DOC#: __________________________ :
                                                                        DATE Fll,FI):~~~-ll
                                                                                               J~-;-,-~;, :
                                                                                                          1




------------------------------------------------------------X
RANDALL WILTZ,
                                   Plaintiff,                          19   CIVIL 3406 (GHW)

                 -against-                                                  JUDGMENT

NEW YORK UNIVERSITY; FRANKLIN
DIAZ; ERIN LYNCH; COLLINS BUILDING
SERVICES, LLC; ANGEL PERLAZA;
CUSHMAN & WAKEFIELD, INC.; MICHAEL
BRODERICK,
                      Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion and Order dated February I 0, 2020, the thorough and well-reasoned

Report and Recommendation is accepted and adopted in its entirety. Before Wiltz files any other action in

federal court arising out of or related to the Washington Square Village Apartment and/or the state court and

administrative proceedings commenced by Plaintiff, he must first request permission from the Clerk of Court.

Any such request should 1) include a copy of his proposed complaint and any supporting documents; 2) bear the

caption Request for Permission to File under Filing Injunction; 3) be addressed to the Clerk of Court; and 4) be

submitted to the Pro Se Intake Unit of the Southern District of New York. Any violation of this sanction could

expose Wiltz to other sanctions, including monetary penalties. See Cunningham, 2018 WL l 0038795, at * 11;

judgment is entered for Defendants; accordingly, the case is closed.

Dated: New York, New York
       February 20, 2020
                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court


                                                                       ~
                                                               BY:
